      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 1 of 19 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MSM DESIGN AND ENGINEERING LLC,

       Plaintiff,                                            Civil Action No.: 1:20-cv-00121

v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                          COMPLAINT

       Plaintiff, MSM Design and Engineering LLC (“MSM” or “Plaintiff”) hereby files this

Complaint against the Partnerships and Unincorporated Associations identified on Schedule A

attached hereto (collectively, “Defendants”), and for its Complaint hereby alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq. 28 U.S.C. § 1338(a)–(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under the

laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so

related to the federal claims that they form part of the same case or controversy and derive from a

common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets consumers in the United States, including Illinois, through at least the fully interactive

commercial Internet stores operating under the Defendant domain names and/or the online

marketplace accounts identified in Schedule A attached hereto (collectively, the “Defendant
       Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 2 of 19 PageID #:1




Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of Plaintiff’s trademark. Each of the

Defendants has targeted sales from Illinois residents by operating online stores that offer shipping

to the United States, including Illinois, accept payment in U.S. dollars and, on information and

belief, has sold products bearing counterfeit versions of Plaintiff’s federally registered trademark

to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging

in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the State of

Illinois.

                                         INTRODUCTION

        3.     This action has been filed by Plaintiff to combat online counterfeiters who trade upon

Plaintiff’s reputation and goodwill by selling and/or offering for sale products in connection with

Plaintiff’s TORQBAR trademark, which is covered by U.S. Trademark Registration No. 5,104,961

(The “TORQBAR trademark”). The registration is valid, subsisting, unrevoked, uncancelled, and

incontestable pursuant to 15 U.S.C. § 1065. The registration for the trademark constitutes prima

facie evidence of validity and of Plaintiff’s exclusive right to use the trademark pursuant to 15

U.S.C. § 1057(b). A true and correct copy of the U.S. federal trademark registration certificate for

the TORQBAR trademark is attached as Exhibit 1.

        4.     The Defendants operate as a ring of counterfeiters operating on e-commerce sites

such as Amazon, eBay and, Alibaba. E-commerce giant Alibaba has even formed a special task force

to root out illegal counterfeiting rings. According to Alibaba, telltale indications of a counterfeiting

ring and its affiliated manufacturing source in action are the use of fictitious identities that are

adopted to provide the counterfeiting ring with the ability to play whack-a-mole with authorities
      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 3 of 19 PageID #:1




       www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm

       5.      Plaintiff’s investigation shows that the telltale signs of an illegal counterfeiting ring

are present in the instant action. For example, the online storefront names set forth in Schedule A

employ no normal business nomenclature and, instead, have the appearance of being made up. Thus,

the Defendant Internet Stores are using fake online storefronts designed to appear to be selling

genuine Plaintiff products, while selling inferior imitations of Plaintiff’s products. The Defendant

Internet Stores also share unique identifiers, such as design elements and similarities of the

counterfeit products offered for sale, establishing a logical relationship between them and suggesting
      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 4 of 19 PageID #:1




that Defendants’ illegal operations arise out of the same transaction, occurrence, or series of

transactions or occurrences. Defendants attempt to avoid liability by going to great lengths to conceal

both their identities and the full scope and interworking of their illegal counterfeiting operation.

Plaintiff is forced to file this action to combat Defendants’ counterfeiting of Plaintiff’s registered

trademark, as well as to protect unknowing consumers from purchasing unauthorized TORQBAR

products over the Internet. Lastly, Plaintiff’s investigation has discovered that one of the named

defendants in the present action is a factory that produces thousands of products a month and is a

source of the counterfeit TORQBAR products:




       6.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this
      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 5 of 19 PageID #:1




Judicial District. In addition, each defendant has offered to sell and ship infringing products into

this Judicial District.

                                         THE PLAINTIFF

        7.       Plaintiff, MSM Design and Engineering LLC, is a Washington Limited Liability

Company that maintains its principal place of business at 17775 Suquamish Way NE, Suquamish,

Washington 98392. Plaintiff is engaged in the business of manufacturing, distributing and retailing

handheld spinning device products such as the TORQBAR, a spinning handheld toy you flick with

your fingers, including within the Northern District of Illinois District (collectively, the “Plaintiff

Products”) under the Federally registered trademark TORQBAR. Defendants’ sales of Counterfeit

Products in violation of Plaintiff’s trademark rights are irreparably damaging Plaintiff.

        8.      Plaintiff’s brand, symbolized by the TORQBAR trademark, is a recognized symbol

of high-quality products. Since their inception in Plaintiff’s garage in 2015, TORQBAR products

have been heavily in demand. So much so that during their first presale in 2016, the company’s

website crashed five times in its first 45 minutes while also managing to sell over 1,000 units.

        9.      The path of TORQBAR has been anything but linear. Every time Plaintiff tried to

change the shape of their product, they encountered hurdles. Specifically, Plaintiff’s Luna

TORQBARs resulted from a machine shop error that produced five-hundred non-functional

TORQBARS. After thinking about what to do for a wile, Plaintiff employed some entrepreneurial

creativity to re-cut the products into a functional design, which led to the success of the Luna line.

        10.     Unlike the counterfeit options that can be found online, genuine TORQBAR

products are made of expensive metals and have high-quality components. TORQBAR brand

products are the premium product in their class according to Forbes:
  Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 6 of 19 PageID #:1




https://www.forbes.com/sites/jplafke/2016/12/23/the-199-torqbar-is-the-iphone-of-desk-

toys/#7bbe6ab67134
      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 7 of 19 PageID #:1




   while the products sold by defendants are nothing more than cheap imitations that sell for

   substantially less and are often made of cheap metal that has been spray painted to appear like

   the original’s brass, copper, stainless steel, or titanium:




       11.     The TORQBAR trademark is distinctive and identifies the merchandise as goods

from Plaintiff. The registration for the TORQBAR trademark constitutes prima facie evidence of

the validity and of Plaintiff’s exclusive right to use the trademark pursuant to 15 U.S.C. § 1057(b).

       12.     The TORQBAR trademark has been continuously used and never abandoned.

       13.     Plaintiff has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting the TORQBAR trademark. As a result, products bearing the

TORQBAR trademark are widely recognized and exclusively associated by consumers, the public,

and the trade as being products sourced from Plaintiff.
      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 8 of 19 PageID #:1




                                       THE DEFENDANTS

        14.     Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within Illinois and in this Judicial District,

through the operation of the fully interactive commercial websites and online marketplaces

operating under the Defendant Internet Stores. Each Defendant targets the United States, including

Illinois, and has offered to sell and, on information and belief, has sold and continues to sell

counterfeit TORQBAR products to consumers within the United States, including Illinois and in

this Judicial District.

                          THE DEFENDANTS’ UNLAWFUL CONDUCT

        15.     The success of the TORQBAR brand has resulted in its counterfeiting and

infringement. Plaintiff has identified numerous marketplace listings on platforms such as Amazon,

eBay, Wish, Alibaba, Ali Express, including the Defendant Internet Stores (“Infringing Websites”

or “Infringing Webstores”), which were offering for sale, selling, and importing counterfeit and

infringing TORQBAR products to consumers in this Judicial District and throughout the United

States. Internet websites like the Defendant Internet Stores are estimated to receive tens of millions

of visits per year and to generate over $135 billion in annual online sales. According to an

intellectual property rights seizures statistics report issued by Homeland Security, the

manufacturer’s suggested retail price (MSRP) of goods seized by the U.S. government in fiscal

year 2013 was over $1.74 billion, up from $1.26 billion in 2012. Internet websites like the

Defendant Internet Stores are also estimated to contribute to tens of thousands of lost jobs for

legitimate businesses and broader economic damages such as lost tax revenue every year.
      Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 9 of 19 PageID #:1




       16.     Upon information and belief, Defendants facilitate sales by designing the

Defendant Internet Stores so that they appear to unknowing consumers to be authorized online

retailers, outlet stores, or wholesalers selling genuine TORQBAR products. Many of the Defendant

Internet Stores look sophisticated and accept payment in U.S. dollars via credit cards, Western

Union and PayPal. Defendant Internet Stores often include images and design elements that make

it very difficult for consumers to distinguish such counterfeit sites from an authorized website.

Defendants further perpetuate the illusion of legitimacy by offering “live 24/7” customer service

and using indicia of authenticity and security that consumers have come to associate with

authorized retailers, including the McAfee® Security, VeriSign®, Visa®, MasterCard®, and

PayPal® logos. Plaintiff has not licensed or authorized Defendants to use its TORQBAR

trademark, and none of the Defendants are authorized retailers of genuine TORQBAR products.

       17.     Upon information and belief, Defendants also deceive unknowing consumers by

using the TORQBAR trademark without authorization within the content, text, and/or meta tags

of their websites to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for TORQBAR products. Additionally, upon information and belief,

Defendants use other unauthorized search engine optimization (SEO) tactics and social media

spamming so that the Defendant Internet Stores listings show up at or near the top of relevant

search results and misdirect consumers searching for genuine TORQBAR products. Further,

Defendants utilize similar illegitimate SEO tactics to propel new domain names to the top of search

results after others are shut down. As such, Plaintiff also seeks to disable Defendant Domain

Names owned by Defendants that are the means by which the Defendants could continue to sell

counterfeit and/or infringing TORQBAR products.
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 10 of 19 PageID #:1




       18.     Defendants often go to great lengths to conceal their identities and often use

multiple fictitious names and addresses to register and operate their massive network of Defendant

Internet Stores. For example, to avoid detection, Defendants register Defendant Domain Names

using names and physical addresses that are incomplete, contain randomly typed letters, or fail to

include cities or states. Other Defendant Domain Names often use privacy services that conceal

the owners’ identity and contact information. Upon information and belief, Defendants regularly

create new websites and online marketplace accounts on various platforms using the identities

listed in Schedule A to the Complaint, as well as other unknown fictitious names and addresses.

Such Defendant Internet Store registration patterns are one of many common tactics used by the

Defendants toconceal their identities, the full scope and interworking of their massive

counterfeiting operation, and to avoid being shut down.

       19.     There are also similarities among the Defendant Internet Stores. For example, some

of the Defendant websites have virtually identical layouts. In addition, the counterfeit and/or

infringing TORQBAR products for sale in the Defendant Internet Stores bear similarities and

indicia of being related to one another, suggesting that the counterfeit and/or infringing

TORQBAR products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated. The Defendant Internet Stores also include

other notable common features, including use of the same domain name registration patterns,

unique shopping cart platforms, accepted payment methods, check-out methods, metadata,

illegitimate SEO tactics, HTML user-defined variables, domain redirection, lack of contact

information, identically or similarly priced items and volume sales discounts, similar hosting

services, similar name servers, and the use of the same text and images.
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 11 of 19 PageID #:1




        20.     Defendants in this case and defendants in other similar cases against online

counterfeiters use a variety of other common tactics to evade enforcement efforts. For example,

counterfeiters like Defendants will often register new domain names or online marketplace

accounts under new aliases once tey receive notice of a lawsuit. Counterfeiters also often move

website hosting to rogue servers located outside the United States once they receive notice of a

lawsuit. Counterfeiters also often move website hosting to rogue servers located outside the United

States once notice of a lawsuit is received. Rogue servers are notorious for ignoring takedown

demands sent by brand owners. Counterfeiters also typically ship products in small quantities via

international mail to minimize detection by U.S. Customs and Border Protection. A 2012 U.S.

Customs and Border Protection report on seizure statistics indicated that the Internet has fueled

“explosive growth” in the number of small packages of counterfeit and infringing goods shipped

through the mail and express carriers.

        21.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and third party accounts, such as PayPal, Inc. (“PayPal”) accounts, behind layers

of payment gateways so that they can continue operating in spite of Plaintiff’s enforcement efforts.

Upon information and belief, Defendants maintain off-shore bank accounts and regularly move

funds from their PayPal accounts to off-shore bank accounts outside the jurisdiction of this Court.

Indeed, analysis of PayPal transaction logs from previous similar cases indicates that offshore

counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank accounts

outside the jurisdiction of this Court..

        22.     Defendants, without any authorization or license from Plaintiff, have knowingly and

willfully used and continue to use the TORQBAR trademark in connection with the advertisement,

distribution, offering for sale, and sale of counterfeit TORQBAR products into the United States and
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 12 of 19 PageID #:1




Illinois over the Internet. Each Defendant Internet Store offers shipping to the United States, including

Illinois, and, on information and belief, each Defendant has offered to sell counterfeit and infringing

TORQBAR products into the United States, including Illinois. Some examples are as follows:




        23.     Defendants’ use of the TORQBAR trademark in connection with the advertising,

distribution, offering for sale, and sale of counterfeit TORQBAR products, including the sale of

counterfeit and infringing TORQBAR products into Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers, and is irreparably harming Plaintiff.

                              COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        24.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 13 of 19 PageID #:1




       25.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered TORQBAR trademark in

connection with the sale, offering for sale, distribution, and/or advertising of infringing goods. The

TORQBAR trademark is a highly distinctive mark. Consumers have come to expect the highest

quality from Plaintiff’s products provided under the TORQBAR trademark.

       26.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products in connection with

the TORQBAR trademark without Plaintiff’s permission.

       27.     Plaintiff is the exclusive owner of the TORQBAR trademark. Plaintiff’s United

States Registration for the TORQBAR trademark (Exhibit 1) is in full force and effect. Upon

information and belief, Defendants have knowledge of Plaintiff’s rights in the TORQBAR

trademark, and are willfully infringing and intentionally using counterfeits of the TORQBAR

trademark. Defendants’ willful, intentional and unauthorized use of the TORQBAR trademark is

likely to cause and is causing confusion, mistake, and deception as to the origin and quality of the

counterfeit goods among the general public.

       28.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       29.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its well-

known TORQBAR trademark.

       30.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of counterfeit TORQBAR products.
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 14 of 19 PageID #:1




                                   COUNT II
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       31.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       32.     Defendants’ promotion, marketing, offering for sale, and sale of counterfeit

TORQBAR products has created and is creating a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ counterfeit TORQBAR products by Plaintiff.

       33.     By using the TORQBAR trademark in connection with the sale of counterfeit

TORQBAR products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the counterfeit TORQBAR products.

       34.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the counterfeit TORQBAR products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       35.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its brand.


                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       36.     38.     Plaintiff repleads and incorporates by reference each and every allegation

set forth in the preceding paragraphs as if fully set forth herein.

       37.     Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their counterfeit TORQBAR products as those of Plaintiff, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 15 of 19 PageID #:1




confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

TORQBAR products, representing that their products have Plaintiff’s approval when they do not,

and engaging in other conduct which creates a likelihood of confusion or misunderstanding among

the public.

       38.     The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       39.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                                             COUNT V
                                      CIVIL CONSPIRACY
       40.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       41.     Plaintiff is informed and believes and thereon alleges that Defendants knowingly

and voluntarily entered into a scheme and agreement to engage in a combination of unlawful acts

and misconduct including, without limitation engaging in collaborated efforts to the distribution,

marketing, advertising, shipping, offering for sale, or sale of fake TORQBAR Products, in

violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       42.     The intent, purpose, and objective of the conspiracy and the underlying

combination of unlawful acts and misconduct committed by the Defendants was to undermine

MSM and its business by unfairly competing against it as described above.

       43.     The Defendnats each understood and accepted the foregoing scheme and agreed to

do their respective part, to further accomplish the foregoing intent, purpose and objective. Thus,
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 16 of 19 PageID #:1




by entering into the conspiracy, each Defendant has deliberately, willfully, and maliciously

permitted, encouraged, and/or induced all of the forefoing unlawful acts and misconduct.

       44.      As a direct and proximate result of the unlawful acts and misconduct undertaken y

each Defendant in furtherance of the conspiracy, MSM has sustained, and unless each Defendant

is restrained and enjoined, will continute to sustain severe, immediate, and irreparable harm,

damage, and injury for which MSM has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:

       a. using the TORQBAR trademark or any reproductions, counterfeit copies, or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

             advertising, offering for sale, or sale of any product that is not a genuine TORQBAR

             product or is not authorized by Plaintiff to be sold in connection with the TORQBAR

             trademark;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             TORQBAR product or any other product produced by Plaintiff that is not Plaintiff’s or

             not produced under the authorization, control, or supervision of Plaintiff and approved

             by Plaintiff for sale under the TORQBAR trademark;

       c. committing any acts calculated to cause consumers to believe that Defendants’

             counterfeit TORQBAR products are those sold under the authorization, control, or
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 17 of 19 PageID #:1




           supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected with

           Plaintiff;

       d. further infringing the TORQBAR trademark and damaging Plaintiff’s goodwill;

       e. otherwise competing unfairly with Plaintiff in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered for

           sale, and which bear any Plaintiff trademark, including the TORQBAR trademark, or

           any reproductions, counterfeit copies, or colorable imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           online marketplace accounts, the Defendant domain names, or any other domain name or

           online marketplace account that is being used to sell or is the means by which

           Defendants could continue to sell counterfeit TORQBAR products; and

       h. operating and/or hosting websites at the Defendant domain names and any other domain

           names registered or operated by Defendants that are involved with the distribution,

           marketing, advertising, offering for sale, or sale of any product bearing the TORQBAR

           trademark or any reproduction, counterfeit copy or colorable imitation thereof that is not a

           genuine TORQBAR product or not authorized by Plaintiff to be sold in connection with

           the TORQBAR trademark; and

       2) That Defendants, within fourteen (14) days after service of judgment with notice of entry

thereof upon them, be required to file with the Court and serve upon Plaintiff a written report under

oath setting forth in detail the manner and form in which Defendants have complied with paragraph 1,

a through h, above;
     Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 18 of 19 PageID #:1




       3) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including any online marketplaces such as, but not limited to,

Amazon and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any related Alibaba entities

(collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet

search engines such as Google, Bing and Yahoo, web hosts for the Defendant domain names, and

domain name registrars, shall:

       a. disable and cease providing services for any accounts through which Defendants

           engage in the sale of counterfeit TORQBAR products using the TORQBAR trademark,

           including any accounts associated with the Defendants listed on Schedule A;

       b. disable and cease displaying any advertisements used by or associated with Defendants

           in connection with the sale of counterfeit TORQBAR products using the TORQBAR

           trademark; and

       c. take all steps necessary to prevent links to the Defendant domain names identified on

           Schedule A from displaying in search results, including, but not limited to, removing

           links to the Defendant domain names from any search index; and

       4) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the TORQBAR trademark be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

       5) In the alternative, that Plaintiff be awarded statutory damages pursuant to 15 U.S.C. §

1117(c)(2) of $2,000,000 for each and every use of the TORQBAR trademark;

       6) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       7) Award any and all other relief that this Court deems just and proper.
    Case: 1:20-cv-00121 Document #: 1 Filed: 01/07/20 Page 19 of 19 PageID #:1




DATED: January 7, 2020                      Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
